     Case 1:20-cv-00650-DAD-BAM Document 13 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORDAN LEE EMBREY,                                No. 1:20-cv-00650-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    MCCOMAS, et al.,                                  NON-COGNIZABLE CLAIMS
15                       Defendants.                     (Doc. No. 12)
16

17

18           Plaintiff Jordan Lee Embrey is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On September 25, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending that this action proceed on plaintiff’s first amended complaint

23   on plaintiff’s medical deliberate indifference claim against defendants Dr. Obendena and

24   Williams. (Doc. No. 12.) The magistrate judge further recommended that all other federal claims

25   and all other defendants be dismissed from this action based on plaintiff’s failure to state claims

26   upon which relief may be granted. (Id.) The findings and recommendations were served on

27   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

28   /////
                                                        1
     Case 1:20-cv-00650-DAD-BAM Document 13 Filed 11/20/20 Page 2 of 2


 1   days from the date of service. (Id.) To date, no objections to the findings and recommendations

 2   have been filed with the court, and the time in which to do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6   Accordingly:

 7          1. The findings and recommendations issued on September 25, 2020 (Doc. No. 12) are

 8               adopted in full;

 9          2. This action proceeds on plaintiff’s first amended complaint, filed September 1, 2020

10               (Doc. No. 10), against defendants Obendena and Williams for deliberate indifference

11               to plaintiff’s serious medical needs in violation of the Eighth Amendment;

12          3. All other federal claims and all other defendants are dismissed from this action due to

13               plaintiff’s failure to state a claim upon which relief may be granted; and

14          4. This action is referred back to the magistrate judge for proceedings consistent with this

15               order.

16   IT IS SO ORDERED.
17
        Dated:      November 19, 2020
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
